                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FACEBOOK, INC., et al.,                           Case No. 19-cv-07071-SVK
                                   8                    Plaintiffs,
                                                                                           ORDER FOLLOWING STATUS
                                   9              v.                                       CONFERENCE
                                  10     ONLINENIC INC, et al.,                            Re: Dkt. Nos. 115, 117, 121, 143, 145, 151
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On August 10, 2021, the Court held a status conference to discuss (1) the formal adoption

                                  14   of the Special Master’s Report (Dkt. 115); (2) the status of the preliminary injunction (Dkt. 143);

                                  15   (3) the pending motion for default judgment (Dkt. 117); and (4) the pending motion to withdraw

                                  16   as counsel (Dkt. 121).

                                  17          1. Special Master’s Report

                                  18          The Court has formally adopted the Special Master’s Report. Dkt. 151.

                                  19          2. Status of the Preliminary Injunction

                                  20          On July 28, 2021, the Court granted the Parties’ stipulation concerning Defendants’

                                  21   payments owed to the Special Master and the conversion of the temporary restraining order into a

                                  22   preliminary injunction with revised terms. Dkt. 143. At the status conference, the Parties raised

                                  23   some issues regarding some additional domain names. Dkt. 145 at 3. The Court ORDERS as

                                  24   follows:

                                  25          a. Defendants are to submit a declaration establishing which, if any, of the identified

                                  26              domain names at Dkt. 145 are used for day-to-day operations by August 17, 2021.

                                  27          b. Plaintiffs may challenge the declaration, not to exceed eight pages, if they believe

                                  28              Defendants are in violation of the preliminary injunction by August 27, 2021.
                                   1          c. Defendants may reply to Plaintiffs’ challenge, not to exceed eight pages, by

                                   2              September 3, 2021.

                                   3          Additionally, the Parties represented that they would like to submit a new proposed order

                                   4   regarding the preliminary injunction. The proposed amended order, approved by both Parties, to

                                   5   be filed by August 17, 2021.

                                   6          3. Pending Motion for Default Judgment (Dkt. 117)

                                   7          The Court has VACATED the motion hearing scheduled for August 17, 2021 and all

                                   8   pretrial deadlines. Defendants are ORDERED to provide a status regarding unserved Defendant

                                   9   35.CN by no later than August 17, 2021.

                                  10          4. Pending Motion to Withdraw as Counsel (Dkt. 121)

                                  11          Defendants represented at the hearing that they waive their reply, which was due August

                                  12   10, 2021. This motion is now fully briefed. The hearing for this motion is continued to
Northern District of California
 United States District Court




                                  13   September 28, 2021 at 10:00 a.m. to give Defendants an opportunity to retain new counsel.

                                  14          SO ORDERED.

                                  15   Dated: August 11, 2021

                                  16

                                  17
                                                                                                  SUSAN VAN KEULEN
                                  18                                                              United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
